Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a motion detecting unit”, “a receiving unit”, “a focus detecting unit”, “a characteristic detecting unit”, “a setting unit”, “a controlling unit”, “a focus adjusting unit”,  in claims 2 and 13-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 2 and 13-15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

Support for the structure that performs the functions of  “a motion detecting unit”, “a receiving unit”, “a focus detecting unit”, “a characteristic detecting unit”, “a setting unit”, “a controlling unit”, “a focus adjusting unit”, are shown as being implemented by a processor and a memory that stores a program which is used by the processor to execute the claimed functions along with the algorithm shown in Figures 3-4, 6, 9 and 11A-12B along with their corresponding descriptions in the specification (Paragraph 0116; Figures 3-4, 6, 9 and 11A-12B of the specification).  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


3.) Allowable Subject Matter
Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A control apparatus comprising: 
at least one memory configured to store instructions; and 
at least one processor communicatively connected to the at least one memory and configured to execute the stored instructions to function as: 
a characteristic detecting unit configured to detect characteristics of a main object and of surroundings of the main object; 
a focus adjusting unit configured to perform a focus adjustment based on the defocus amount; and 
a setting unit configured to set a parameter value of a parameter for the focus adjustment relating to a tracking operation; 
a displaying unit configured to display a first item and plurality of second items each corresponding to a different scene of an object movement, 
wherein when the first item is selected by a user, the parameter value automatically changes based on the characteristics, 
wherein when one of the second items is selected by the user, the parameter value corresponding to a scene corresponding to the selected item, is set.”

Dependent Claims 2-12 are also allowed due to their dependence on allowed independent claim 1. 

Claim 13, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A control apparatus comprising: 
a characteristic detecting unit configured to detect characteristics of a main object and of surroundings of the main object; 
a setting unit configured to set a parameter relating to a tracking operation during the tracking operation; 
a controlling unit configured to perform a control by a first mode to automatically set the parameter based on the characteristics and by a second mode to set the parameter based on the user operation received by the receiving unit; and 
a focus adjusting unit configured to perform a focus adjustment based on the defocus amount and the parameter.”

Dependent Claims 14-15 are also allowed due to their dependence on allowed independent claim 1.

Regarding independent Claim 16, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An image pickup apparatus comprising: 
an image sensor configured to photoelectrically convert an optical image formed via an image pickup optical system; and 
a control apparatus, wherein the control apparatus includes: 
at least one memory configured to store instructions; and 
at least one processor communicatively connected to the at least one memory and configured to execute the stored instructions to function as: 
a characteristic detecting unit configured to detect characteristics of a main object and of surroundings of the main object; 
a focus adjusting unit configured to perform a focus adjustment based on the defocus amount; and 
a setting unit configured to set a parameter value of a parameter for the focus adjustment relating to a tracking operation; 
a displaying unit configured to display a first item and plurality of second items each corresponding to a different scene of an object movement, 
wherein when the first item is selected by a user, the parameter value automatically changes based on the characteristics, 
wherein when one of the second items is selected by the user, the parameter value corresponding to a scene corresponding to the selected item, is set.”

 In regard to independent Claim 17, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A control method comprising the steps of: 
detecting characteristics of a main object and of surroundings of the main object; 
performing a focus adjustment based on the defocus amount; and 
setting a parameter value of a parameter for the focus adjustment relating to a tracking operation; 
displaying a first item and plurality of second items each corresponding to a different scene of an object movement, 
wherein when the first item is selected by a user, the parameter value automatically changes based on the characteristics, 
wherein when one of the second items is selected by the user, the parameter value corresponding to a scene corresponding to the selected item, is set.”

Dependent Claim 18 is also allowed due to its dependence on allowed independent claim 17.

The following are the closest prior-art of record:

Takehara et al. (US Pub No.: 2019/0020826A1) disclose a control apparatus that (100) includes a focus detection unit (101) that detects a defocus amount, a control unit (102) that automatically changes a parameter relating to a tracking operation during the tracking operation depending on an image capturing state, and a focusing unit (103) that preforms focusing based on the defocus amount and the parameter.

Hongu (US Pub No.: 2018/0063415A1) disclose one or more lens control apparatuses, methods and storage mediums for use therewith are provided herein. In at least one lens control apparatus, a camera control unit determines that a subject is in focus if an amount of defocus is within a first range in a first mode where the camera control unit has not determined that the subject is a moving subject, and determines the 

Kawanishi et al. (US Pub No.: 2018/0048805A1) disclose a control apparatus (204, 212) includes a calculator (204) that calculates a defocus amount based on a first signal and a second signal that correspond to light beams passing through different pupil regions of an image capturing optical system (101, 102, 103) from each other, and a focus adjuster (212) that performs focus adjusting operation based on the defocus amount, and the focus adjuster is configured to change a detection property of the first signal and the second signal depending on a type of the focus adjusting operation.

However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697